FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 05-10262
                Plaintiff-Appellee,           D.C. No.
               v.                        CR-04-00111-HDM/
JUAN VILLA-LARA,                                 RA
             Defendant-Appellant.
                                              ORDER

                     Filed July 6, 2006

      Before: Procter Hug, Jr., Arthur L. Alarcón, and
          M. Margaret McKeown, Circuit Judges.


                         ORDER

   The request to publish the unpublished Memorandum dis-
position is granted. The Memorandum disposition filed May
9, 2006, is redesignated as an authored Opinion by Judge
Hug.




                           7381
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.